Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Status of claims
	Claims 23-27, 29-42 as amended and new claims 43-45 as filed on 2/16/2021 are pending and under examination in the instant office action.

Claim Rejections - 35 USC § 112
Indefinite
Claim 38  as amended and new 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation drawn to contacting solids with “biomass" in the method of claim 23. It is unclear what biomass is intended for contact with separated solids. Is it biomass before or after step (a)?
Claim 43 fails to point out when newly inserted hydrothermal pretreatment at acidic pH occurs. Is it before step (a), during step (a), or after step (a) of claim 23?  The timing of hydrothermal step at acidic pH as encompassed by claim 44 is particularly unclear since claim 23 as presently amended does not allow for sugar release or sugar production.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-27 and 29-42 as amended and new claim 44  remain/is  rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 8,563,282 (Galvez et al).
	The cited US 8,563,282 (Galvez et al) discloses a method for generating sugars from biomass (entire document including abstract), wherein the method comprises steps: 
(a) pretreating biomass to reduce size of biomass particles (col. 3, lines 8-9; col. 4, lines 63-64) with a high shear/milling mixing device or with a colloid mill (col. 3, lines 11-13) that allows for adjusting a gap setting between rotor and stator in the ranges 0.1mm-0.7mm (col. 8, lines 8-10, 51, 58-60) and, that provides for 85-95% uniform particle sizes of 100-500 microns (col. 7, lines 19-20) or 75-150 microns (col. 9, lines 1-5); In cited the method, the physical pretreatment of biomass with colloid mill reduces particle sizes, thereby, exposing carbohydrates or oligosaccharides of biomass for further downstream hydrolysis (col. 2, lines 12-15) while avoiding problems with downstream filtration (col. 2, lines 16-20). The cited US 8,563,282 (Galvez et al) explicitly acknowledges that reduction of biomass particles sizes provides for high surface areas for further exposure to hydrolytic enzymes (col. 8,  lines 58-59) as it is intended for the instant application and claims (specification par. 0072, lines 2-3). Thus, 
(b) contacting the biomass with a catalyst that is acids and/or enzymes (col. 4, lines 65-66; col. 12, lines 1-3 and lines 16-17) to hydrolyze components of the biomass to sugars (col. 3, lines 30-45), thereby, producing a mixture of solids (undigested biomass solids) and a liquid comprising sugars within the meaning of the claims; 
(c) separating the mixture into a liquid stream comprising sugars and biomass solids after the contacting step with catalyst enzymes (col. 4, lines 9-10; col. 12, lines 55-56); 
(d) recirculating the biomass materials treated with the catalyst enzymes back to the colloid mill (col.12, lines 3-5 and lines 17-18), thereby, further “incubating” the biomass undigested solids under conditions suitable to hydrolyze components of the solids to sugars, thereby producing additional sugars as encompassed by the claims. The cited US 8,563,282 clearly acknowledges improved release of sugars after “recirculation” step which is the same as claimed step (d) as drawn to incubating separated solids under conditions suitable for hydrolysis.  
Thus, the cited US 8,563,282 (Galvez et al) is still considered to anticipate claims 23 and 30. 
As applied to claims  24 and 27: prior to the pretreatment step (a) on colloid mill, the biomass is mixed with water to provide a biomass/water mixture with at least 10% solids (example 3 col. 11 line 65-66; example 4) or 25-35% or 40% (col. 9, lines 28-35).

As applied to claim 26: the biomass is a lignocellulosic biomass (col. 5, lines 44-57).  
As applied to claim 29, the catalyst comprises an enzyme and/or a non-enzymatic catalyst such as acid (col. 4, line 66).
 As applied to claims 31-32, the cited document teaches that separating step in the cited method can be practiced with filter (col. 9, line 3; col. 12, line 61) or with centrifuge (col. 8, line 11).
As applied to claims 33-34 and 35: the cited document teaches that enzymatic hydrolysis of biomass into sugars takes from about 2 hours up to 24 hours (col. 10, lines 15-17). Thus, in the cited method the “separating step” of sugars, which is practiced after contacting biomass with enzymes, can take place within same or overlapping time periods of 2-4 hours or 2-6 hours after “contacting” biomass with enzymes within the meaning of the claims since sugars are released from biomass after about 2 hours after contact of biomass with enzyme.  
Further, as applied to claim 35: the cited document acknowledges full conversion of biomass cellulose with enzyme cellulase from about 2 hours to 24 hours (col. 10, line 15-17). Thus, the separation step of as explained for claims 33-34, which can be 
As applied to claim 36, the cited document teaches that enzymatic hydrolysis of biomass into sugars takes for about 2-24 hours (col. 10, lines 15-17). Thus, in the cited method the “incubating” step, which is practiced as recirculation of undigested biomass solids with enzymes, is practiced for 2-24 hours or for a period of time which is within the claimed time period 8-20hours. 
As applied to claim 37, the cited document acknowledges (see examples 3 and 4) that there is at least 10% and more increase in sugar release (same as 10% increase of glucan conversion) in the biomass materials, that were treated with enzymes in the colloidal mill and separated for further processing, as compared to the untreated biomass materials.
As applied to claims 38 and 39: in the cited method recirculation loops of biomass in the colloidal mill comprise contacting of biomass solids with additional biomass in a continuous manner or process within the broadest meaning of the claims. In the cited method the recirculated biomass solids comprise originally added enzymes; and thus, “additional biomass comprises a catalyst” as encompassed y the claims. 

As applied to claim 41, the cited method further comprises production of biofuel and/or ethanol from sugars released form enzymatically treated biomass (col. 3, lines 55-63; col. 5, lines 10-25) within the broadest reasonable meaning of the claims. 
As applied to claim 42, in the cited method comprises running several loops of recirculation of biomass materials, which include biomass solids and hydrolytic enzymes, in the colloidal mill. Thus, steps of separation and incubation are repeated within the broadest reasonable meaning of the claims.
As applied to new claim 44, The cited US 8,563,282 (Galvez et al) explicitly acknowledges that reduction of biomass particles sizes provides for high surface areas for further exposure to hydrolytic enzymes (col. 8,  lines 58-59) as it is intended for the instant application and claims (specification par. 0072, lines 2-3). In some embodiment of the cited method the enzymes are used after colloidal mill (col. 2, lines 49-50). Thus, the physical pretreatment for reducing particle sizes in the cited method does not result in the production of fermentable sugars; and “the amount of sugars in a process stream entering pretreatment is substantially the same as the amount of sugars in the process stream exiting the pretreatment stage” within the broadest reasonable meaning of the claim 44. 
Therefore, the cited US 8,563,282 (Galvez et al) anticipates the presently claimed invention. 

s 23-27 and 29-37 as amended and new claims 43 and 44 remain/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Khullar et al (“Effect of particle size on enzymatic hydrolysis of pretreated Miscanthus”. Industrial Crops and Products. January 2013, 44, pages 11-17).
The cited reference by Khullar discloses a method for generating sugars from biomass (entire document including abstract), wherein the method comprises steps: 
(a) pretreating biomass to reduce size of biomass particles (see abstract) with a high shear/milling mixing device or with a hammer mill (page 12, col. 2, par. 1) that allows for adjusting a gap setting so as provide for at least about 80% of particles having size up to about 200 micron (figure 1A); The cited reference explicitly teaches that sugar release is practiced/provided by enzyme hydrolysis after pretreatment or after pretreatment for reducing particle sizes (page 12, col. 2, par. 1, lines 5-6). Thus, the physical pretreatment to reduce particle sizes in the cited method does not result in the production of fermentable sugars within the broadest reasonable meaning of the claim 23 and when read in the light of specification (par. 0072, lines 2-3).
(b) contacting the biomass with a catalyst, that is a dilute acid, to hydrolyze components of the biomass, thereby, producing a mixture of solids (undigested biomass solids) and a liquid comprising sugars (see table 3) within the meaning of the claims; 
(c) washing the solids pretreated with acid (page 13, col. 2, lines 2-3), thereby, separating the mixture into a liquid stream comprising soluble sugars and undigested biomass solids after the contacting step with the acid catalyst;  

The cited reference clearly acknowledges total conversion of about 94% upon treatment with DA and enzymes of biomass with particle size below about 200 microns biomass (table 4, last right side column, line 4). 
Thus, the cited reference is considered to anticipate claims 23 and 30. 
As applied to claim 24: prior to the pretreatment step or prior to particle reduction the biomass is most and, thus, as “biomass/water mixture” within the broadest reasonable meaning of the claims.
As applied to claim 25: in the cited method the biomass comprises glucan (cellulose) and at least 80% and more of biomass glucan is hydrolyzed to glucose  when biomass is treated with DA and enzymes (table 4) as calculated for about 24 hours (page 13, col. 2, par. 2.2.5, line 6).  
As applied to claim 26: the biomass is a lignocellulosic biomass (page 12, col.1, col. 1, last 2 lines).  
As applied to claim 27: the biomass comprises at least 10% solids prior to treatment or prior to contact with catalyst (page, 13, col.1, par. 2.2.2)
As applied to claim 29, the catalyst is enzyme and a non-enzymatic catalyst such as acid (page 13, par. 2.2.2.2 and par. 2.2.3).
As applied to claims 31-32, the cited document describes teaches that separating step in the cited method is practiced with centrifuge (page 13, col. 2, line 2 and line 19).

Further, as applied to claim 35: the cited document acknowledges conversion of about 94% of biomass glucan (table 4, last right side column, line 4) as either measured or calculated at 24 hours (page 13, col. 2, par. 2.2.5, line 6). Therefore, it is reasonably expected that separation of sugars into supernatant from undigested solids that was done at 3 and/or 12 hours as disclosed (page 13, col. 2, line 18) would be practiced when less than total and/or final 94%, thus, about 30-60% are converted within the meaning of the claims. 
As applied to claim 36, the cited document teaches that enzymatic hydrolysis of biomass into sugars or incubating step is practiced for various periods centrifuge (page 13, col. 2, line 18) including 12 hours or between 8 and 20 hours as claimed. 
With respect to claim 37 it is noted that “separation” step is required for soluble sugar separation from the mixture and, thus, without soluble sugar separation there would not be any estimation regarding amounts of sugar release. In alternative, one of skill in the art would clearly recognize that in the cited method conversion of glucan after chemical acid pretreatment is considerably less than after both chemical followed by enzymatic treatment. 
As applied to new claim 43, the cited reference by Khullar also teaches additional “pretreatment” with hot water (page 13, col.1, item 2.2.2.1). The hydrothermal treatment is practiced at temperature 200°C which falls within the claimed range. It is well known 
As applied to new claim 44, the cited reference by Khullar explicitly teaches that sugar release is practiced/provided by enzyme hydrolysis after pretreatment or after pretreatment for reducing particle sizes (page 12, col. 2, par. 1, lines 5-6). Thus, the physical pretreatment for reducing particle sizes in the cited method does not result in the production of fermentable sugars; and “the amount of sugars in a process stream entering pretreatment is substantially the same as the amount of sugars in the process stream exiting the pretreatment stage” within the broadest reasonable meaning of the claim 44 and when read in the light of specification (par. 0072, lines 2-3).
Therefore, the cited reference by Khullar is considered to anticipate the presently claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 29-42 as amended and new claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0129889 (Inamdar et al), US 8,563,282 (Galvez et al) and Khullar et al (“Effect of particle size on enzymatic .
The cited US 2011/0129889 (Inamdar et al) discloses a method for generating sugars and producing fuel ethanol from lingo-cellulosic biomass (entire document including figure 1), wherein the method comprises steps: 
(a) pretreating biomass to reduce size of biomass particles (figure 1 and par. 0022);
 (b) contacting the biomass with a catalyst that is organic acid (figure 1 and par. 0023)
 (c) separating the mixture into a liquid stream comprising sugars and biomass solids (figure 1 and par. 0024); 
(d) incubating the solids with enzymes under conditions suitable to hydrolyze components of the solids to sugars, thereby producing additional sugars for further ethanol production (figure 1 and par. 0026). 
Thus, as applied to claims 23 and 30, the cited US 2011/0129889 (Inamdar et al) teaches that same method for generating sugars and producing fuel ethanol from lingo-cellulosic biomass comprising same active steps as claimed. But the size of biomass is reduced to 2mm-20mm which is larger than required by the claimed method. 
However, the prior art clearly recognizes and teaches that reduction of biomass particle size provides for increased conversion of lingo-cellulosic biomass to sugars as evidenced by cited US 8,563,282 (Galvez et al) and by the cited reference by Khullar. 
In particular, for example: the cited US 8,563,282 (Galvez et al) teaches pretreating biomass to reduce size of biomass particles (col. 3, lines 8-9; col. 4, lines 
In particular, for example: the cited reference by Khullar teaches that lingo-cellulosic biomass reduced to particle sizes to about 200 microns resulted in highest total conversion of about 95% when compared to conversion of biomass with larger particle sizes (abstract, figure 1A and table 4). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify step of reducing biomass size in the method for generating sugars of US 2011/0129889 (Inamdar et al) to provide the lingo-cellulosic biomass particle sizes of about 200 microns as suggested by US 8,563,282 (Galvez et al) and by the cited reference by Khullar with a reasonable expectation of success in generating increased amounts sugars because the prior art clearly teaches that reduction of biomass particle size to about 200 provides for increased conversion of lingo-cellulosic biomass to sugars as evidenced by cited US 8,563,282 (Galvez et al) and by the cited reference by Khullar. 
The cited US 8,563,282 (Galvez et al) and the cited reference by Khullar clearly acknowledge that enzymatic hydrolysis but not reduction in particular size provides for sugar release as explained above and as it is intended for the insntst application claims (par. 0072, lines 2-4). 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

Further, as applied to claims 24 and 27: the cited US 2011/0129889 (Inamdar et al) teaches that biomass is mixed with water and that solids contents are about 30% and more (0022); that biomass before contacting with catalyst or acid is up to about 25% (0023).  
As applied to claims 25, 35 and 37: although the cited US 2011/0129889 (Inamdar et al) is silent about conversion rate, the cited reference by Khullar teaches that lingo-cellulosic biomass reduced to particle sizes to about 200 microns resulted in highest total conversion of about 95% when compared to conversion of biomass with larger particle sizes (abstract, figure 1A and table 4). Further, the separation of sugars can be practiced/initiated at any stage of conversion depending on specific protocols as explained/exemplified for Khullar’s disclosure.
 As applied to claim 26: in the cited method of US 2011/0129889 (Inamdar et al) biomass is lingo-cellulosic.
As applied to claim 29: in the cited method of US 2011/0129889 (Inamdar et al) catalysts for biomass hydrolysis are enzymatic (0026) and non-enzymatic or acids (0023).
As applied to claims 31 and 32:  the cited US 2011/0129889 (Inamdar et al) teaches that separation step practiced by filtration and/or centrifugation (0024). 
As applied to claims 33-34: in method of the cited US 2011/0129889 (Inamdar et al) contacting biomass particles with acid catalyst takes up to 2 hours (0023). Thus, the 
As applied to claim 36: in method of the cited US 2011/0129889 (Inamdar et al) incubation with enzymes is about 4-24 hours, thus, same/overlapping time period. 
As applied to claims 38, 39 and 42: one of skill in the art would recognize that industrial process as described by the cited US 2011/0129889 (Inamdar et al) would be run continuously; and, thus, steps would be repeated upon addition of next biomass feedstock. In alternative, the cited US 2011/0129889 (Inamdar et al) describes additional of treatment with chemical catalysts and separation of liquid and solid streams between acid and enzymatic treatments (figure 1). 
As applied to claim 40: the cited US 2011/0129889 (Inamdar et al) does not describe whether or not enzymatic incubation is practiced with agitation. But the cited US 8,563,282 (Galvez et al) describes enzymatic treatment (incubation step) in a colloidal mill at high shear agitation. One of skill in the art would clearly recognize that agitation provides for better contact between enzymes and biomass particles to improve conversion.
As applied to claim 41: the cited US 2011/0129889 (Inamdar et al) describes production of ethanol from sugar streams released from hydrolyzed biomass (figure 1).
As applied to claim 42, the cited prior art teaches recirculation of process streams to produce/release additional sugars from biomass as evidenced by the cited US 8,563,282 (Galvez et al).  

As applied to claim 44, all cited references teach pretreatment of biomass by reducing biomass particle sizes as to prepare biomass for further hydrolyse into fermentable. The physical pretreatment for reducing particle sizes in the cited methods does not result in the production of fermentable sugars; and “the amount of sugars in a process stream entering pretreatment is substantially the same as the amount of sugars in the process stream exiting the pretreatment stage” within the broadest reasonable meaning of the claim 44 and when read in the light of specification (par. 0072, lines 2-3).
As applied to claim 45: the cited US 2011/0129889 (Inamdar et al) recognizes that liquid stream after hydrolysis of biomass comprises sugars and furfural (par. 0009) 
 	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 2/16/2021 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (2) as being anticipated by US 8,563,282 (Galvez et al) Applicant argues (response page 7) that in the cited method the use of colloid mill provides for greater percentage of sugars available for conversion as disclosed at col. 6, lines 1-14 while the claimed method requires that sugars are not produced during pretreatment (claim 23 as amended and new claim 44).
This argument is not true. First, the cited phrase from the disclosure by US 8,563,282 (Galvez et al) is directed to availability of biomass sugar but not to production of sugars during pretreatment by milling.  Secondly, in cited the method by US 8,563,282 (Galvez et al)  the physical pretreatment of biomass with colloid mill reduces particle sizes, thereby, exposing carbohydrates or oligosaccharides of biomass for further downstream hydrolysis (col. 2, lines 12-15) while avoiding problems with downstream filtration (col. 2, lines 16-20). The cited US 8,563,282 (Galvez et al) explicitly acknowledges that reduction of biomass particles sizes provides for high surface areas for further exposure to hydrolytic enzymes (col. 8,  lines 58-59) as it is intended for the instant application and claims (specification par. 0072, lines 2-3). Thus, the physical pretreatment to reduce particle sizes in the cited method does not result in the production of fermentable sugars within the broadest reasonable meaning of the claims 23 and 44. In some particular embodiments, the enzymes are added after the use of colloid mill (col.2, lines 49-50). 
Claims 23-27 and 29-37 as amended and new claims 43 and 44 remain/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Khullar et al (“Effect of particle size on enzymatic hydrolysis of pretreated Miscanthus”. Industrial Crops and .
This argument is not found persuasive. 
First, the cited reference by Khullar is relied upon for the teaching about reducing biomass particle size as the claimed pretreating step (a). The cited reference by Khullar explicitly teaches that sugar release is practiced/provided by enzyme hydrolysis after pretreatment for reducing particle sizes (page 12, col. 2, par. 1, lines 5-6). Thus, the physical pretreatment to reduce particle sizes in the cited method does not result in the production of fermentable sugars within the broadest reasonable meaning of the claim 23 and when read in the light of specification (par. 0072, lines 2-3).
Secondly, the 3 different treatments (hot water, dilute acid and ammonium hydroxide) as argued are the steps for hydrolysis with “non-enzymatic catalysis” within the meaning of claimed 29 and claim 23, step (b).  
With regard to claim rejection under 35 USC § 103 Applicant’ argument is that the cited US 2011/0129889 (Inamdar et al) teaches the use of organic acids to hydrolyze sugars (response page 4) while the claimed method requires that sugars are not produced during pretreatment (claim 23 as amended and new claim 44).
This argument is not found persuasive. 
First, the cited US 2011/0129889 (Inamdar et al) is relied upon for the teaching about reducing biomass particle size as the claimed pretreating step (a). The physical pretreatment to reduce particle sizes in the cited method does not result in the production of 
Secondly, the use of organic acid 3, as it appears to be argued as a teach8ng away, is the step for hydrolysis with “non-enzymatic catalysis” within the meaning of claimed 29 and claim 23, step (b).  
All cited prior art clearly acknowledge increases in sugar release from/upon saccharification by enzymatic hydrolysis and not by reducing biomass particle sizes. . 
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 28, 2021